DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida et al (US 2021/0040274).
With regards to claim 1, Yoshida teaches a method for producing polytetrafluoroethylene (PTFE) (title) that includes irradiating the PTFE with radiation such as gamma beams (as applicants cite in the specification and dependent claims as reading on high-energy ionizing radiation) (0028) followed by a heating step (0027).  Yoshida teaches the radiation process to be at a radiation exposure dose of 10 to 750 kGy (0029) at a temperature that is within the range of 5°C to the melting point of the polymer (0030) and to be performed in the absence of oxygen (0032) (reading on an anoxic environment).
With regards to claim 3, Yoshida teaches the radiation to include gamma radiation (0029).
With regards to claim 4, Yoshida teaches the radiation to include electron radiation (0029).
With regards to claim 5, Yoshida teaches the radiation to include high energy ions (0029).
With regards to claim 6, Yoshida teaches the radiation to include ultraviolet radiation (reading on natural) (0029).


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osono et al (US 2016/0264738).
With regards to claim 1, Osono teaches a method of manufacturing fluoroesin (abstract) that includes polytetrafluoroethylene (PTFE) (0031) to be exposed to ionizing radiation with an irradiation dose in a range of 0.1 kGy to 10 MGy in an oxygen free atmosphere (0051) wherein the irradiation step occurs at a temperature higher than 327°C (0052) and that the temperature should be maintained at 10 to 30°C higher than the melting temperature of the polymer (0052).
With regards to claims 2-6, Osono teaches the radiation to include α-ray, gamma ray, electron beam, neutral radiation and high-energy ion radiation (0051).
With regards to claims 7 and 8, Osono teaches the temperature the polymer is maintained at to be higher than 327°C (0051).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763